DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-10 have been amended.  Claims 11-14 have been added and claims 2-3 have been canceled.  Claims 1, 4-14 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATTORI et al. (US 2014/0059070) in view of Wu et al.( US 2021/0097238).

Regarding claim 1, HATTORI teaches an information providing device comprising: a memory that is configured to store computer executable instructions; and a processor that is configured to execute the computer executable instructions to perform operations, comprising:
receiving, as input, a keyword to be used as a search word ([0022]);
in response to the receiving: 
searching a set of messages representing a conversation posted to a social networking service between a time t-Δt1 and a time t+Δt1', where t is a time at which the search word is input and Δt1 and Δt1' are predetermined times ([0023]-[0025], [0048], [0050]); 
acquiring, based on the searching, posted messages, of the set of messages, containing the search word ([0053], [0063]);
extracting, as feature words, multiple keywords that are different from the search word from the posted messages containing the search word ([0057], [0063], [0068], [0072]);
selecting, as at least one presentation word, a subset of the feature words that appear in the posted messages based on frequency of appearance thereof ([0071], [0079]); and 
rendering the at least one presentation word on a client device ([0084], [0087]), 
wherein the extracting comprises, based on the frequency of appearance of the feature words, increasing (see NOTE) a period of the extracting from a period between the time t-Δt1 and the time t-Δt1’ ([0029], [0062]) to an increased (see NOTE) period between a time t-Δt1-Δt2 and a time t+Δt1’+ Δt2’, where Δt2 and Δt2’ are additional times ([0083] “acquires posts … within three hours before and after the post”).

NOTE HATTORI teaches updating a time range for the keyword extracting - “data 102a includes the posts within a predetermined time range” [0050] and  “acquires the posts within a time range from a time 16:30:21 in Jul. 5,2012 to a time 16:42:53 in Jul. 5, 2012, which are the posts within three hours before and after the time "16:32:19 in Jul. 5, 2012", as the user data 102a” [0051].  HATTORI further teaches “including the search keyword in a different time range … including a search keyword in the evening on Aug. 25, 2012 … and in the morning on Aug. 26, 2012, the posts within a certain time range with respect to the post in the evening on August 25” [0025].  Tus, it is reasonable to conclude that “three hours before and after the post” or “evening on Aug. 25, 2012 … and in the morning on Aug. 26, 2012” is an increased time range from an initial, certain, “predetermined time range” [0048], [0050].
However, if HATTORI does not explicitly teach, increasing a period of the extracting from a period between the time t-Δt1 and the time t-Δt1’ to an increased period between a time, Wu discloses the same in [0088] (“when there are few blog posts having been posted by a user within a preset time interval, all blog posts having been posted by the user in the past may also be analyzed”, wherein all blogs in the past is an increased period of time from an initial “preset time interval” of “past year”). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of HATTORI to increase a period of the extracting as disclosed by Wu.  Doing so would improve the accuracy of keyword extraction and effectively reflect the hobbies and interests of the user (Wu [0088]).

Claims 9 and 10 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 4, HATTORI as modified teaches the information providing device according to claim 1, further comprising: 
an input device configured to input the keyword to the search word setting unit (HATTORI  [0022]); and 
an output device configured to output the at least one presentation word (HATTORI F12:S31).

Regarding claim 5, HATTORI as modified teaches the information providing device according to claim 4, wherein the output device is further configured to change a method of outputting the at least one presentation word based on a number of times of appearance (HATTORI [0771], [0079]).

Regarding claims 6 and 12, HATTORI as modified teaches the information providing device and the method, wherein the selecting comprises: 
calculating, for each of the feature words, a score based on a number of times that each of the feature words appear in the posted messages (Wu [0073], [0090]), 
selecting, as the at least one presentation word, the subset of the feature words whose score is within a predetermined rank and setting a method of outputting the at least one presentation word according to the score (Wu [0074], [0099]).

Regarding claim 11, HATTORI as modified teaches the information providing device according to claim 1, wherein the extracting comprises extracting the feature words from information that appears on the social networking service during a specified period (HATTORI [0025], [0048], [0050], [0088]).

Claims 6-7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATTORI as modified and in further view of Wu et al. (US 2018/0096057).

Regarding claim 7, HATTORI as modified does not explicitly teach, however ZHENG discloses the information providing device according to claim 1, the operation further comprising:
storing, in the memory, the feature words in a feature word table ([0031], [0066]), 
wherein the selecting comprises selecting the at least one presentation word from among the feature words that are stored in the feature word table ([0066]) and 
outputting a history of the selecting of the at least one presentation word ([0061], [0065]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of HATTORI as modified to include feature words and presentation words s as disclosed by ZHENG.  Doing so would allow tracking of the main topics of the tweets relating to the event of interest over the time as the event evolves, which ensures the set of keywords are up to-date and comprehensive (ZHENG [0067]).

Regarding claims 6 and 12, if HATTORI as modified does not explicitly teach, however ZHENG discloses the information providing device and the method, wherein the selecting comprises: 
calculating, for each of the feature words, a score based on a number of times that each of the feature words appear in the posted messages (ZHENG [0051], [0055], [0059]), 
selecting, as the at least one presentation word, the subset of the feature words whose score is within a predetermined rank and setting a method of outputting the at least one presentation word according to the score (ZHENG [0060]-[0061]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of HATTORI as modified to include feature words and presentation words as disclosed by ZHENG.  Doing so would allow tracking of the main topics of the tweets relating to the event of interest over the time as the event evolves, which ensures the set of keywords are up to-date and comprehensive (ZHENG [0067]).

Claims  8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATTORI as modified and in further view of Cho et al.( US 2017/0277672).

Regarding claims 8, 13 and 14, HATTORI as modified does not explicitly teach, however Cho discloses the information providing device, the method and the medium, wherein the receiving of the keyword comprises:  detecting a voice ([0032], [0073]), and extracting the keyword from the voice ([0043]-[0044], [0051], [0053]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of HATTORI as modified to extracting the keyword from the voice as disclosed by Cho.  Doing so allows recognition of various user inputs to be processed per user convenience.
NOTE in alternative art LIU et al. (US 2016/0301639) likewise discloses claims  8, 13 and 14 in [0084], [0088] and further obviates the teachings of HATTORI.

Response to Arguments
Applicant’s arguments filed 08/03/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	August 16, 2022